Citation Nr: 0610771	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952, and from January 1955 to September 1957.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2002 when service connection for a 
seizure disability secondary to service-connected 
schizophrenia was denied.  Claims for service connection for 
a skin disability and for special monthly compensation based 
on the need for regular aid and attendance or on account of 
being housebound were developed further and later remanded in 
November 2003.

During the pendency of the remand, by a July 2005 decision, 
the RO granted entitlement to special monthly compensation 
based on housebound criteria.  Because an award of special 
monthly compensation based on the need for regular aid and 
attendance is a larger entitlement than an award based on 
being housebound, the July 2005 award did not constitute a 
total grant of the benefit sought.  Accordingly, the issue of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance is still in appellate status 
and before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.)

In February 2006, the Board advanced the veteran's case on 
the Board's docket.


REMAND

As noted above, this case was remanded by the Board in 
November 2003 for additional development.  The Board, 
however, is unable to adjudicate the claims because the 
record is incomplete.  The Board notes that when the record 
was returned to the Board in October 2005, it contained only 
five of six volumes.  Volume four is missing.  A Board-wide 
search did not locate the missing volume, and it was not 
found in a recent wall-to-wall inventory of all case files at 
the Board.  The Board has determined that the missing volume 
contains evidence and other relevant materials dated 
approximately from March 1994 to August 1999.  The Board must 
therefore remand for the RO to locate and obtain the missing 
volume before it can adjudicate the pending claims.  (The 
Board recognizes that the veteran's case has been sent to 
various locations since the 2003 remand, including the 
Cleveland, Ohio Appeals Management Center (AMC) resources 
center in May 2005.  Consequently, a detailed investigation 
into where the veteran's file has been is required so that a 
search for volume four can be thorough.)

The Board notes that a letter from the veteran dated in June 
2002 indicated that he desired a hearing before a member of 
the Board.  (This was overlooked when the case was at the 
Board in November 2003.)  Because it is not clear which claim 
the hearing request referred to, or whether he still desires 
a hearing, the RO should clarify these points on remand.  

Of record is a May 2004 notice of disagreement (NOD) with an 
April 2004 rating decision that denied a claim to reopen 
service connection for a seizure disorder.  The Board notes 
that the veteran had appealed the Board's April 2001 denial 
of service connection for a seizure disorder to the United 
States Court of Appeals for Veterans Claims (Court).  The 
veteran was notified by the Board in April 2005 that the 
Board was unable to take any further action on the seizure 
issue because the issue was pending before the Court.  The 
veteran's appeal to the Court was subsequently dismissed in 
April 2005.  Since this issue is no longer on appeal to the 
Court, the Board will remand the claim to reopen to the RO 
for post-NOD development.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (Board must remand for issuance of a SOC and 
proper adjudication).

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) specifies 
that Veterans Claims Assistance Act of 2000 (VCAA) 
notification to the veteran applies to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  On remand, the RO must ensure that 
VA's duty to notify, as clarified by the Court in Dingess, is 
complied with.

Finally, the Board notes, as did the RO, that a copy of the 
July 2005 supplemental statement of the case (SSOC) related 
to the skin disability issue was sent to the wrong veterans' 
service organization.  On remand, the RO must ensure that a 
copy of the July 2005 SSOC and any subsequent correspondence 
and relevant documents have been submitted to the Minnesota 
Department of Veterans Affairs, or, if the veteran's 
representative has changed again, to whomever now represents 
him.  A SSOC is also required with respect to the special 
monthly compensation claim remaining on appeal.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all 
steps necessary to locate, obtain, 
and associate with the veteran's 
file the missing volume identified 
as volume four.  This search should 
include all medical facilities where 
the file might have been sent and 
all locations where adjudicatory 
action might have been contemplated 
in the veteran's case, including the 
Cleveland AMC.

2.  The veteran should be contacted 
and asked if he wishes a Board 
hearing relative to either of the 
two issues on appeal.  He should be 
asked to identify the preferred 
location for any requested hearing.  
If he desires a hearing at the RO, 
action should be taken to schedule 
the hearing.

3.  The RO should ensure that the 
veteran's current representative has 
received a copy of the July 2005 
SSOC, and any subsequent 
correspondence and relevant 
documents.

4.  After the missing volume is 
found, or after it is determined 
that it cannot be found, the RO 
should continue development of the 
veteran's appeal of the April 2004 
rating decision which denied an 
application to reopen a claim of 
service connection for a seizure 
disorder.  If the benefit sought is 
not granted, a statement of the case 
should be issued.  (This issue 
should be returned to the Board only 
if the veteran files a timely 
substantive appeal.)

5.  After the missing volume is 
found, or after it is determined 
that it cannot be found, the RO must 
review the claims file and ensure 
that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and relevant case law 
is completed.  Specifically, the RO 
must review the information and the 
evidence presented with the skin 
claim and special monthly 
compensation claim and provide the 
claimant with notice of what 
information and evidence not 
previously provided, if any, will 
assist in substantiating or is 
necessary to substantiate the 
elements of these claims.  This 
includes notice of the criteria for 
a disability rating and an effective 
date for the award of benefits.  
Dingess, supra.

6.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The supplemental statement 
of the case should address the skin 
claim and the special monthly 
compensation claim.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

